Citation Nr: 1528078	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  

3.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on verified active duty in the Army from March 1968 to October 1969 and from March 2003 to February 2004.  He also had additional service in the West Virginia Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that essentially reopened and denied the Veteran's claim for entitlement to service connection for a cervical spine disability (listed as cervical spondylosis and degenerative disc disease, claimed as a neck condition) on a de novo basis.  By this decision, the RO also granted service connection for bilateral hearing loss on a de novo basis and assigned a noncompensable rating, effective March 8, 2011, and denied service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability (listed as numbness and tingling of the left arm, to include as secondary to a neck condition).  

The Board notes that the August 2012 RO decision (noted above) essentially reopened and denied the Veteran's claim for entitlement to service connection for a cervical spine disability on a de novo basis.  The Board notes, however, that service connection for that disorder was previously denied in a final July 2005 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a cervical spine disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues have been recharacterized to comport with the evidence of record.  

In his March 2014 VA Form 9, the Veteran raised what appears to be a freestanding appeal for an earlier effective date for the award of service connection for hearing loss and tinnitus.  This matter must be referred to the agency of original jurisdiction (AOJ).  

The Veteran's reopened claim for entitlement to service connection for a cervical spine disability, as well as his claim for entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine disability in July 2005, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity Level I in the right ear and auditory acuity Level II in the left ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  The criteria for an initial higher (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for a cervical spine disability.  As such, no discussion of VA's duty to notify or assist is necessary as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.  

As to the Veteran's claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss, standard July 2011 and February 2012 letters satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided with a VA examination in July 2012.  The examination is sufficient evidence for deciding the hearing loss claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Moreover, there is no indication that the previous examination no longer reflects the current state of the Veteran's disability or that the condition has otherwise changed.

Thus, VA's duty to assist has been met.  

II. Analysis

A. New and Material Evidence

The Veteran is seeking to reopen a prior claim of service connection for a cervical spine condition.  

A.  Applicable Law

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

B.  Discussion

(1) Finality of Prior Claims

The RO denied service connection for a cervical spine disability (listed as a neck injury) in July 2005.  The Board notes that there was no evidence received within one year of the July 2005 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The July 2005 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

(2) Evidence Previously Considered 

The evidence considered at the time of the July 2005 RO decision included the Veteran's service treatment records, a VA examination report, and the Veteran's own statements.  The RO denied service connection for a cervical spine disability (listed as a neck injury) in July 2005 on the basis that such disability was neither incurred in nor was caused by the Veteran's period of service.  The RO indicated that in the absence of current information to show that the Veteran had a cervical spine disability that was aggravated by military service, there was no basis to grant service connection.  The RO noted that the Veteran's service treatment records were reviewed and that an (April 2005) Report of Accidental Injury was also reviewed, which noted that the Veteran was in a motor vehicle accident in July 2002 and injured his neck.  The RO reported that an "April" 2004 report of medical assessment indicated that the Veteran had a neck injury that existed prior to service and that was well controlled until he exacerbated the injury in 2003 while performing sit-ups for a physical training test.  The RO indicated that it was unable to find any treatment reports that established a diagnosis for the Veteran's neck condition, and that although the "April" 2004 report of medical assessment recommended physical therapy through the VA, there was no record of treatment at the Huntington, West Virginia VA Medical Center.  

(3) Subsequent Evidence Received

The evidence received since the July 2005 RO decision includes post-service private treatment records; a March 2011 statement from physical therapist; an August 2011 lay statement; VA examination reports; and statements from the Veteran.  

A March 2011 letter from a physical therapist, at Greenbrier Valley Physical Therapy and Fitness, noted that the Veteran complained of a long history of right-sided cervical pain since 2003 while serving on active duty.  The physical therapist reported that the Veteran stated that he had no specific trauma, but that he associated the onset of his symptoms with doing sit-ups during physical training.  It was noted that the Veteran maintained that his symptoms gradually worsened with prolonged use of a Kevlar helmet.  The physical therapist indicated that the Veteran also developed intermittent, but progressively radiating, symptoms including numbness and tingling in a C6 distribution.  The physical therapist stated that the Veteran's complaints and his clinical findings were consistent with an X-ray and a magnetic resonance imaging (MRI) study in 2007 which showed significant right C5-C6 foraminal osteophytes and encroachment.  The physical therapist commented that the Veteran's osteophytes and degenerative changes were certainly consistent with his reports of chronic symptoms since 2003.  It was noted that the radiating symptoms had resolved with conservative care and that the Veteran continued to complain of neck stiffness.  

An August 2011 lay statement from a fellow soldier indicated that he witnessed the Veteran suffer an injury to his neck during his deployment with the 111th Engineering Group in 2003 and 2004 while the unit was performing an Army physical fitness test.  He stated that the Veteran's injury occurred while he was performing sit-ups with his hands behind his head.  The soldier indicated that he was with the Veteran on several occasions after the injury, and that he complained about neck pain since the Army physical fitness test.  

(4) Reopening

The Board observes that in the evidence available at the time of the June 2007 Board decision, there was no specific diagnosis of a cervical spine disability, as well as evidence relating the Veteran's cervical spine disability to his period of service.  The March 2011 letter from a physical therapist, at Greenbrier Valley Physical Therapy and Fitness, noted that the Veteran complained of a long history of right-sided cervical pain since 2003 while serving on active duty and that the clinical findings were consistent with an X-ray and MRI study in 2007 which showed significant right C5-C6 osteophytes and encroachment.  The physical therapist commented that the Veteran's osteophytes and degenerative changes were certainly consistent with his reports of chronic symptoms since 2003.  Additionally, the August 2011 lay statement from a fellow soldier specifically indicated that he witnessed the Veteran suffer an injury to his neck while performing an Army physical fitness test while he was serving with the 111th Engineering Group that was deployed in 2003 and 2004.  Additionally such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the March 2011 letter from the physical therapist, at Greenbrier Valley Physical Therapy and Fitness, as well as the August 2011 statement from a soldier who served with the Veteran, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a currently diagnosed cervical spine disability stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  

The Board concludes that evidence received since the July 2005 RO decision is new and material, and thus the claim for service connection for a cervical spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As a final matter, it is important to note that the Board is remanding the reopened claim for further development, including verification of the dates and types of service the Veteran performed in the National Guard.  This development could possibly implicate the provisions of 38 C.F.R. § 3.156(c).  Accordingly, should additional service records be received and should an award of service connection be made based all or in part on the records received, it may be necessary to reconsider the Veteran's original claim pursuant to 38 C.F.R. § 3.156(c).  

B. Bilateral Hearing Loss

The Veteran is also seeking a higher rating for his bilateral hearing loss disability.


(1) Applicable Law

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

(2) Rating Schedule

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

(3) Application of the Rating Schedule

A July 2012 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
25
40
LEFT
N/A
5
20
25
40

The average pure tone threshold in the Veteran's right ear was 19 decibels and the speech recognition ability, using the Maryland CNC Test, was 92 percent.  The average pure tone threshold in the Veteran's left ear was 23 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the Veteran's right ear and sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in his left ear.  The examiner indicated that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.  The examiner stated that the Veteran reported that his wife would become aggravated with him because he did not hear her.  It was noted that the Veteran stated that he had trained himself not to say "huh" and to hope that she would tell him again what she said.  

The Board notes that the July 2012 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level II in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, those findings warrant a zero percent (noncompensable) rating under Diagnostic Code 6100.  

(The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted.)

Based on the evidence during the period of the appeal, the Veteran's hearing test do not provide findings that would support more than the assigned zero percent (noncompensable) rating.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

In sum, even after resolving all reasonable doubt in the Veteran's favor, the preponderance of the evidence remains against the claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss.  Accordingly; a higher rating for the Veteran's hearing loss cannot be assigned.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

(4) Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

The Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

The July 2012 VA audiological examination report describes the effects of the Veteran's hearing impairment on his occupation and/or daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that the Veteran reported that his wife would become aggravated with him because he did not hear what she had said to him. 

Referral for extraschedular consideration cannot be made on the basis of such functional effects because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing, including difficulty hearing other people talk.  See 38 C.F.R. § 4.86.

The Veteran wrote in his July 2013 NOD that the VA examiner "said my hearing loss was of sufficient nature to require hearing aids.  

Again here, extraschedular referral cannot be made on this basis because the rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids"  See 64 Fed. Reg. at 25204; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made on the basis of the Veteran's need for hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.  Accordingly, there is no basis here for extraschedular referral. 

Finally, at present, there appears to be no basis to consider a possible compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is need.  See Johnson, 762 F.3d 1362.

Because the Veteran's hearing loss disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability must be considered adequate, and referral for extraschedular consideration cannot be made.  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1).  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a cervical spine disability has been received; to this limited extent, the appeal is granted.  

An initial higher (compensable) rating for bilateral hearing loss is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a cervical spine disability and entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  

Dates of Service

The Board observes that the Veteran reported that he suffered a neck injury due to an automobile accident on the way home from serving in the West Virginia Army National Guard in 2002.  The Board notes that the actual dates of the Veteran's additional periods of service in the West Virginia Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or Army National Guard, and to obtain his service personnel records and any additional available service treatment records.  

VA Examination

The Veteran contends that he has a cervical spine disability and radiculopathy of the left upper extremity that are related to service.  He also contends that he has radiculopathy of the left upper extremity that is related to his cervical spine disability.  

At present, there is conflicting evidence as to whether any neck or cervical spine problems is related to service.  This evidence includes lay and medical opinions as to the likely etiology of the conditions.  At present, however, the evidence currently of record does not appear to adequately address all the complex medical questions raised by the appeal sufficient to fully inform the Board's determination.  Accordingly, the matter is remanded for a further expert medical examination.  

Additional Medical Records

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the appropriate service department office(s) to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or (West Virginia) Army National Guard.  Also request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his (West Virginia) Army National Guard service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  This should include any additional medical providers who may have treated him for cervical spine and left upper extremity problems since his separation from his first period of active duty in the Army in March 1968.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, preferably by one who has not previously examined him, to determine the nature and likely etiology of his claimed cervical spine disability and his radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  

The VA examiner is asked to review the relevant information in the claims file, to include all electronic files.  Accordingly, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all disorders found extant in the (1) neck/cervical spine, and (2) left upper extremity.  

(b)  Did any diagnosed disorder preexist any part of the Veteran's service, including his active service and continued National Guard service? 

(c) If preexisting any part of his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) Notwithstanding the answer to questions (b) and (c), is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during any period of the Veteran's service or is otherwise causally related to any event or circumstance of his service, including during his period of active duty in the Army from March 2003 to February 2004.  

The examiner is asked to discuss the medical significance of the Veteran's report of a neck problem during his period of active duty in the Army from March 2003 to February 2004; his competent reports of neck problems since that time; and any reports of radiculopathy of the left upper extremity since his period of active duty in the Army from March 2003 to February 2004.  

(e)  If not directly related to service on the basis of question (d), is at least as likely as not (i.e., at least of equal medical probability) that any neck and/or left upper extremity disorder is proximately due to, the result of, or caused by any other medical condition(s)?

(f) Notwithstanding your answer to questions (d)-(e), is it at least as likely as not (i.e., at least of equal medical probability) that any disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition(s)? If so, was that increase in severity was due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then readjudicate the appeal.  If either of the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


